UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-2237


KELLY MONIQUE CHERRY; CHRISTOPHER INGRAM; JERMAINE PHILLIPE
MACK; WINIFRED DEVON SWEENEY,

                Plaintiffs – Appellants,

          v.

UNITED PARCEL SERVICE, INCORPORATED, An Ohio Corporation,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-cv-00403-D)


Submitted:   November 8, 2010             Decided:   November 18, 2010


Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin L. Pittman, LAW OFFICES OF ALVIN L. PITTMAN, Los Angeles,
California, for Appellants.    Susan B. Molony, ALSTON & BIRD,
LLP, Charlotte, North Carolina; Matthew J. Gilligan, ALSTON &
BIRD, LLP, Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kelly    Monique       Cherry,       Christopher       Ingram,     Jermaine

Phillipe Mack, and Winifred Devon Sweeney appeal the district

court’s    order    and     judgment      granting        United     Parcel    Service,

Inc.’s summary judgment motions on their North Carolina state

law    claims      for    defamation,          malicious      prosecution,         false

imprisonment, intentional infliction of emotional distress, and

willful or wanton conduct.              We have reviewed the record and find

no    reversible    error.         Accordingly,        we    affirm     the    district

court’s   judgment.         See   Cherry       v.   United    Parcel    Serv.,     Inc.,

No. 5:07-cv-00403-D (E.D.N.C. Sept. 28, 2009).                       We dispense with

oral   argument     because       the    facts      and    legal     contentions      are

adequately      presented    in    the     materials        before    the     court   and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                           2